Title: Payments Made by Virginia for the United States, May 1779 to July 1780, [19 July 1780]
From: Jefferson, Thomas
To: 


Monies answered for the Continent from May 21. 1779. to July 19. 1780.


Quarter master’s departmt.



 1. Charles Petitt
£294,000   


   2. William Finnie
  750,000   


   3. George Elliot
735,000.13


   4. Stephen Southall
  196,442   


   5. Gressitt Davies
  10,800   


   6. Richard Young
  10,000   


Commissary’s.



   7. Chaloner & White
  705,000   


   8. Robert Forsyth
  173,200   


   9. Ephraim Blaine
  450,000   


Other purposes.



  10. Ambrose Gordon to recruit Baylor’s regiment
  20,000   


  11. John White & Joseph Gray by warrt. Feb.  12. for Georgia
  90,000   


  12. Joseph Carleton P. M. Board of war
  80,000   


  13. Jonathan Burrell Assist. P. M. Genl.
  3,000   


  14. Majr. Galvan in part of warrant B. Harrison
  3,000   


  15. do. by order on sheriff of Norfolk
  3,000   


  16. different officers to subsist militia on their  march Southwd.
  29,890   


  17. Brig. Genl. Stevens for military chest to militia
  125,000   


  18. Daniel Call to purchase horses for Washington  & White
  28,808   


  19. William Claiborne for do.
  5,000   


  20. Miles Selden for do.
  32,300   


  21. Commrs in the several counties for do. (not  exactly known) about
  662,000   



 4,404,440.13


      Amount of the requisitions of Congress
  3,180,000   


      Overpaid     Dollars 4,081,368⅚ =
£1,224,440.13




No. 1.this is made up of No. 4.5.9.15. of the Treasurer’s certif.
   2.see No. 2.6.7.10.14.22. Treasurer’s certif.
   3.made up of No. 19. Treas. certif. & Elliott’s return of certificates issu[ed.]
   4.made up of No. 20. Treas. certif. & Southall’s return of certif. issued.
   5.see No. 21. Treas’s certif.
   6.see No. 16. Treas. certif.
   7.see No. 12. & 17. Treas. certif.
   8.see No. 1. 11. 13. 26. Treas. certif.
   9.see No. 23. Treas. certif.
  10.see No. 3. Treas. certif.
  11.see No. 8. Treas. certif. for £60,000. and the balas. £30,000 was paid by John [. . . .]
  12.see No. 24. Treas. certif.
  13.see No. 25. Treas. certif.
  14.see No. 17. Auditor’s certif. this was paid by the Treasurer on the Gov’s orde[r.]
  15.this order was given by the Govr. & inclosed by T. Newton.
  16.see No. 18. Auditor’s certif.
  17.the Treasurer can certify this to have been paid (to Majr. Mosby I think)
  18.see No. 16. Treasurer’s certif.
  19.see Council books
  20.see Council books
  21.there are 60 horses still to be purchased by Call, Selden, & the Claibornes a[nd] 160 by commrs. in several counties, which will average probably £3[ ]

